Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 1 of 17          PageID #: 577



                      UNITED STATES DISTRICT COURT
                           DISTRICT OF MAINE

UNITED STATES OF AMERICA                )
                                        )
      v.                                )     1:11-cr-00033-JAW
                                        )
TERRA WHALEN                            )

           ORDER ON MOTION FOR COMPASSIONATE RELEASE

      An incarcerated individual moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A). The Court concludes that she has not put forward extraordinary and

compelling reasons justifying her release; therefore, the Court denies her request.

I.    PROCEDURAL BACKGROUND

      On April 12, 2012, the Court sentenced Terra Whalen to seventy-two months

of imprisonment, three years of supervised release, no fine or restitution, and a $100

special assessment for possession, storage, selling, or disposal of stolen firearms and

aiding and abetting in violation of 18 U.S.C. § 922(j). Min. Entry (ECF No. 87); J.

(ECF No. 89). Following her release from incarceration, Ms. Whalen violated her

conditions of supervised release, resulting in a revocation of supervised release and

the imposition of a time-served sentence followed by thirty-five months of supervised

release. Min. Entry (ECF No. 136); J. (ECF No. 137). On February 5, 2019, the

United States Probation Office filed another petition for revocation of Ms. Whalen’s

supervised release, alleging that that she violated her conditions due to multiple

positive tests for use of illicit substances and suspension from her suboxone program.

Pet. for Warrant or Summons for Offender Under Supervision (ECF No. 139). On May

20, 2019, Ms. Whalen admitted to the violations, and on August 5, 2019, the Court
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 2 of 17         PageID #: 578



sentenced her to twenty-four months of imprisonment followed by no supervised

release. Min. Entry (ECF No. 162); Min. Entry (ECF No. 167); J. (ECF No. 169).

      On April 10, 2020, Ms. Whalen filed a motion for a sentence reduction or

immediate release due to the COVID-19 conditions at her facility. Mot. to Reduce

Sentence, Mot. for Immediate Release (ECF No. 172). The Government responded in

opposition on April 13, 2020, stating in part that Ms. Whalen had failed to exhaust

her administrative remedies. Gov’t’s Opp’n to Def.’s Req. for Sentence Reduction or

Immediate Release (ECF No. 173). On April 15, 2020, Ms. Whalen replied, and on

April 17, 2020, the Court held a telephone conference with counsel. Def.’s Resp. to

Gov’t’s Opp’n for Sentence Reduction or Immediate Release (ECF No. 174); Min. Entry

(ECF No. 176). On April 24, 2020, Ms. Whalen withdrew her motion. Def.’s Mot. to

Withdraw Mots. for Sentence Reduction, Immediate Release, Compassionate Release

(ECF No. 179).

      On June 1, 2020, Ms. Whalen filed a motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A). Def.’s Mot. for Compassionate Release (ECF

No. 181) (Def.’s Mot.). The Government responded in opposition on June 4, 2020.

Gov’t’s Opp’n to Def.’s Req. for Compassionate Release (ECF No. 185) (Gov’t’s Opp’n).

On June 10, 2020, Ms. Whalen replied. Def.’s Reply to Gov’t’s Opp’n to Def.’s Mot. for

Compassionate Release (ECF No. 191) (Def.’s Reply).




                                          2
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 3 of 17             PageID #: 579



II.   PARTIES’ POSITIONS

      A.     Terra Whalen’s Motion

      Ms. Whalen asks the Court to grant her compassionate release. Def.’s Mot. at

1. She states that “she has fully exhausted her administrative remedies through the

bureau of prisons and she has been denied.” Id. She points to her attachment to the

motion, which is a letter from the warden of the Federal Correctional Institute in

Danbury (FCI Danbury), her facility, denying her request for a reduction in sentence

under § 3582(c)(1)(A) based on concerns about COVID-19. Id., Attach. 1, Ex. 1: Resp.

to Inmate Req. to Staff Member (Denial Letter).          Further, Ms. Whalen argues,

“extraordinary and compelling reasons” justify compassionate release because her

roommate was diagnosed with COVID-19, she has been forced to sleep in the kitchen

on a cot with no mattress, and the conditions at the facility “continue to be below

par . . ..” Def.’s Mot. at 1. She states that it is “not healthy for [her] to be in a space

where people are being diagnosed with COVID-19.” Id.

       B.     The Government’s Opposition

       The Government argues that Ms. Whalen’s motion should be denied because

the Bureau of Prisons (BOP) denied her request, she does not detail how FCI Danbury

is failing to address her concerns, and she has not demonstrated “extraordinary and

compelling reasons” that warrant reducing or modifying her sentence. Gov’t’s Opp’n

at 1. It states that Ms. Whalen exhausted her administrative remedies but that the

seriousness of her crime, the amount of time she has served, and her personal history

and characteristics do not support a sentence reduction. Id. at 4. The Government



                                            3
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 4 of 17         PageID #: 580



adds that Ms. Whalen “committed a serious offense and failed to be successful on

supervised release,” so “[t]he sentence reduction now requested by [her] would fail

entirely to satisfy any of the purposes of sentencing and would not be appropriate.”

Id. at 4-5.

       The Government discusses a recent habeas corpus petition filed by individuals

with COVID-19 risk factors incarcerated at FCI Danbury against the facility alleging

that FCI Danbury failed to take adequate safety measures to protect them. Id. at 5

(citing Martinez-Brooks v. Easter, No. 3:20-cv-00569 (MPS), 2020 WL 2405350 (D.

Conn. May 12, 2020)). It explains that the court granted the incarcerated individuals’

motion for a temporary restraining order and issued an order requiring the warden

to develop a process for evaluating inmates with COVID-19 risk factors for home

confinement and other forms of release.       Id. (citing Martinez-Brooks, 2020 WL

2405350, at *1-2). However, the Government argues, the “generalized threat[]” of

COVID-19 “does not alone provide a basis for a sentence reduction.” Id. While

COVID-19 “is not irrelevant to a court’s analysis of a motion under § 3582(c)(1)(A),”

the Government continues, its relevance is limited to individuals with “a chronic

medical condition that has been identified by the [Centers for Disease Control and

Prevention (CDC)] as elevating the inmate’s risk of becoming seriously ill from

COVID-19,” though in those cases, the Court should also take into account the

proposed release plan and the prevalence of COVID-19 in the institution and the

proposed release location. Id. at 6. According to the Government, COVID-19 alone

does not constitute an extraordinary and compelling reason, and ruling otherwise



                                          4
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 5 of 17        PageID #: 581



would “be detrimental to BOP’s organized and comprehensive anti-COVID-19

regimens, could result in the scattershot treatment of inmates, and would undercut

the strict criteria BOP employs to determine individual inmates’ eligibility for

sentence reductions and home confinement.” Id.

      The Government points out that Ms. Whalen “has not asserted that she has

any medical conditions that would make her more vulnerable to COVID-19” and that

her medical records support this view. Id. at 7. Rather, it states, she based her

administrative request on her children’s caregiver having COVID-19, her desire to be

home with her children, and her cellmate having COVID-19. Id. The Government

does not view these reasons as demonstrating extraordinary and compelling reasons

to modify Ms. Whalen’s sentence. Id.

      C.     Terra Whalen’s Reply

      Ms. Whalen agrees with the Government on the applicable law but highlights

that “other reasons that are extraordinary and compelling can be considered

independently or in conjunction with any of the other reasons listed in” the

application note to United States Sentencing Guideline (U.S.S.G.) § 1B1.13(1)(D).

Def.’s Reply at 1-2. She argues that this section applies to her case because “COVID-

19 in and of itself is extraordinary.” Id. at 4. She admits that she does not have an

underlying health issue but states that her extreme conditions, including having to

sleep in the kitchen on a cot, and the higher likelihood of her contracting COVID-19

in FCI Danbury than at her family friend’s house in Swanville, Maine, where she




                                         5
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 6 of 17           PageID #: 582



would go if released, present a substantial health risk. Id. at 3. She adds that her

children’s caregiver has recovered from COVID-19 and is back to work. Id.

       Ms. Whalen also notes that, due to limitations on incarcerated individuals,

“there is no way for any defendant to provide ‘proof’ of the conditions” in the facility

other than testimony. Id. at 2. She points to Martinez-Brooks as containing a

description of the conditions in FCI Danbury. Id.

III.   LEGAL STANDARD

       18 U.S.C. § 3582(c)(1)(A)(i) states:

       The Court may not modify a term of imprisonment once it has been
       imposed except that . . . in any case . . . the court, upon motion of the
       Director of the Bureau of Prisons, or upon motion of the defendant after
       the defendant has fully exhausted all administrative rights to appeal a
       failure of the Bureau of Prisons to bring a motion on the defendant’s
       behalf or the lapse of 30 days from the receipt of such a request by the
       warden of the defendant’s facility, whichever is earlier, may reduce the
       term of imprisonment . . . after considering the factors set forth in [18
       U.S.C. §] 3553(a) to the extent that they are applicable, if it finds that
       . . . extraordinary and compelling reasons warrant such a reduction . . .
       and that such a reduction is consistent with applicable policy statements
       issued by the Sentencing Commission . . ..

While some statutory preconditions to relief are jurisdictional (and thus, if not met,

bar consideration of the requested relief on its merits), others constitute claim-

processing rules which—while mandatory “in the sense that a court must enforce the

rule if a party ‘properly raise[s]’ it”—may be waived or forfeited by the adverse party.

Fort Bend Cty. v. Davis, 139 S. Ct. 1843, 1849 (2019) (alteration in original) (quoting

Eberhart v. United States, 546 U.S. 12, 19 (2005)). Where a compassionate release

motion is properly before the Court, the Court must determine whether

“extraordinary and compelling reasons warrant” the movant’s release, considering in

                                              6
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 7 of 17                    PageID #: 583



its determination “the factors set forth in section 3553(a)” and “applicable policy

statements issued by the Sentencing Commission . . ..” Id.

       The United States Sentencing Commission issued a policy statement under

U.S.S.G.     §    1B1.13   for   addressing      compassionate       release    motions     under

§ 3582(c)(1)(A). 1 The Guidelines note that the movant must meet the “requirements

of subdivision (2) . . ..” U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt. n.1 (U.S.

SENTENCING COMM’N 2018). This subdivision provides that the Court must determine

that “the defendant is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g) . . ..” Id. § 1B1.13(2).

       Section 3142(g) sets forth the factors a court must consider before releasing a

person pending trial and these standards are incorporated into the assessment of a

request for compassionate release. They include (1) the nature and circumstances of

the offense, specifically whether the crime is a crime of violence or involves a

controlled substance; (2) the weight of the evidence against the person; (3) the history

and characteristics of the person; and (4) the nature and seriousness of the danger to

any person or the community that would be posed by the person’s release. 18 U.S.C.

§ 3142(g).       Regarding the history and characteristics of the person, the statute

provides that the court must consider:

       (A)       the person’s character, physical and mental condition, family ties,
                 employment, financial resources, length of residence in the
                 community, community ties, past conduct, history relating to


1       The Sentencing Commission promulgated this policy statement before the emergence of the
COVID-19 pandemic and its provisions are therefore not directly related to the unique circumstances
presented by a global pandemic. Nevertheless, the Court finds the policy provisions are a useful
starting point for its analysis of the compassionate release motion.

                                                7
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 8 of 17            PageID #: 584



             drug or alcohol abuse, criminal history, and record concerning
             appearance at court proceedings; and

      (B)    whether, at the time of the current offense or arrest, the person
             was on probation, on parole, or on other release pending trial,
             sentencing, appeal, or completion of sentence for an offense under
             Federal, State, or local law . . ..

18 U.S.C. § 3142(g)(3)(A-B).

      Once a court has made its dangerousness determination, § 1B1.13 provides

that the court should determine whether “extraordinary and compelling reasons”

exist to release the defendant. U.S. SENTENCING GUIDELINES MANUAL § 1B1.13 cmt.

n.1 (U.S. SENTENCING COMM’N 2018).             The policy statement provides that

“extraordinary and compelling reasons” may exist under any of the following

circumstances:

      (A)    Medical Condition of the Defendant.—
             (i)    The defendant is suffering from a terminal illness (i.e., a
                    serious and advanced illness with an end of life trajectory).
                    A specific prognosis of life expectancy (i.e., a probability of
                    death within a specific time period) is not required.
                    Examples include metastatic solid-tumor cancer,
                    amyotrophic lateral sclerosis (ALS), end-stage organ
                    disease, and advanced dementia.

             (ii)   The defendant is—

                    (I)     suffering from a serious physical or medical
                            condition,

                    (II)    suffering from a serious functional or cognitive
                            impairment, or

                    (III)   experiencing deteriorating physical       or mental
                            health because of the aging process,

                    that substantially diminishes the ability of the defendant
                    to provide self-care within the environment of a

                                           8
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 9 of 17          PageID #: 585



                    correctional facility and from which he or she is not
                    expected to recover.

      (B)    Age of the Defendant.—The defendant (i) is at least 65 years
             old; (ii) is experiencing a serious deterioration in physical or
             mental health because of the aging process; and (iii) has served at
             least 10 years or 75 percent of his or her term of imprisonment,
             whichever is less.

      (C)    Family Circumstances.—

             (i)    The death or incapacitation of the caregiver of the
                    defendant’s minor child or minor children.

             (ii)   The incapacitation of the defendant’s spouse or registered
                    partner when the defendant would be the only available
                    caregiver for the spouse or registered partner.

      (D)    Other Reasons.—As determined by the Director of the Bureau
             of Prisons, there exists in the defendant’s case an extraordinary
             and compelling reason other than, or in combination with, the
             reasons described in subdivisions (A) through (C).

Id. § 1B1.13 cmt. n.1(A-D).      The policy statement further provides that “an

extraordinary and compelling reason need not have been unforeseen at the time of

sentencing in order to warrant a reduction in the term of imprisonment.” Id. § 1B1.13

cmt. n.2. Finally, the policy statement states that “[p]ursuant to 28 U.S.C. § 994(t),

rehabilitation of the defendant is not, by itself, an extraordinary and compelling

reason for purposes of this policy statement.” Id. § 1B1.13 cmt. n.3.

      Ms. Whalen, as the movant, has the burden of showing that she is entitled to

a sentence reduction, and “the Court ‘has “broad discretion in deciding whether to

grant or deny a motion for sentence reduction.”’” United States v. Curtis, No. 1:14-cr-

00140-JAW, 2020 WL 3104043, at *5 (D. Me. June 11, 2020) (quoting United States

v. Britton, No. 18-cr-108-LM, 2020 WL 2404969, at *2 (D.N.H. May 12, 2020)).

                                          9
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 10 of 17                  PageID #: 586



 IV.    DISCUSSION

        A.     The Exhaustion Requirement

        The Court previously ruled that the exhaustion provision of 18 U.S.C.

 § 3582(c)(1)(A) is mandatory, but it has not yet decided whether that exhaustion

 provision is jurisdictional. See United States v. Lugo, No. 2:19-cr-00056-JAW, 2020

 WL 1821010, at *3 (D. Me. Apr. 10, 2020); see also Curtis, 2020 WL 3104043, at *2

 n.2. If the exhaustion provision is a mandatory claim-processing rule, the Court

 views the Government’s decision to decline to challenge Ms. Whalen’s compliance as

 a waiver, and the Court will proceed to the merits of Ms. Whalen’s motion. See Fort

 Bend, 139 S. Ct. at 1849 (“[A]n objection based on a mandatory claim-processing rule

 may be forfeited” if the objector waits too long to raise the point); see also United

 States v. Reyes-Santiago, 804 F.3d 453, 458 (1st Cir. 2015) (explaining that objections

 based on claim-processing rules may be waived or forfeited); United States v. Galindo-

 Serrano, 925 F.3d 40, 45 (1st Cir. 2019) (same). Alternatively, if the exhaustion

 provision is jurisdictional, the Court must conduct an inquiry into whether Ms.

 Whalen complied with the exhaustion requirement and whether her motion is

 properly before the Court. See Britton, 2020 WL 2404969, at *3 (“A jurisdictional rule

 is one that ‘governs a court’s adjudicatory capacity, that is, its subject-matter or

 personal jurisdiction’” (quoting Henderson ex rel. Henderson v. Shinseki, 562 U.S. 428,

 435 (2011))). The Court reaches this question here because Ms. Whalen arguably has

 not complied with the exhaustion requirement. 2


 2     Ms. Whalen cannot be said to have fully exhausted her administrative remedies within the
 meaning of § 3582(c)(1)(A) because the warden of Ms. Whalen’s facility denied her request within

                                               10
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 11 of 17                            PageID #: 587



         In Arbaugh v. Y & H Corp, 546 U.S. 500 (2006), the United States Supreme

 Court defined a “readily administrable bright line” test to determine when a

 statutory limitation is jurisdictional: If Congress “clearly states” that the limitation

 is jurisdictional, then it is; however, “when Congress does not rank a statutory




 thirty days of its submission and Ms. Whalen did not appeal in the manner laid out in the warden’s
 denial letter. Denial Letter. However, the warden’s denial letter is dated May 1, 2020, and Ms. Whalen
 did not file her motion until June 1, 2020. Thus, at least thirty days had passed after Ms. Whalen
 submitted her request to the warden of her facility by the time she filed her motion with the Court.
          The Court is aware that the district courts to address whether the exhaustion provision of
 section 3582(c)(1)(A) is satisfied by the lapse of thirty days when the warden has timely denied the
 defendant’s request have split. Compare United States v. Rembert, No. 2:12-cr-00066-DBH, 2020 U.S.
 Dist. LEXIS 107423, at *2-3 (D. Me. June 19, 2020) (joining “those courts that have concluded that the
 30-day language is designed to ensure that the Warden acts timely and that when she does, the
 prisoner needs to exhaust his administrative appeal rights before proceeding to court” (citing cases)),
 United States v. Saenz, No. 97CR2106-JLS, 2020 WL 2767558, at *2 (S.D. Cal. May 28, 2020) (holding
 that the defendant did not comply with the exhaustion requirement of § 3582(c)(1)(A) because the
 warden of his facility denied his compassionate release request and “lapse” in the context of the statute
 means that the warden must fail to act on a compassionate release request for thirty days) (citing
 United States v. Miller, No. 2:16-cr-00269-BLW, 2020 WL 113349, at *2 (D. Idaho Jan. 8, 2020))), and
 United States v. Nance, No. 7:92CR00135, 2020 WL 114195, at *2 (W.D. Va. Jan 10, 2020)
 (acknowledging that “the literal language permits” a defendant to file a compassionate release motion
 after thirty days have passed and despite a failure to appeal a timely decision by the warden but not
 applying this literal reading due to the “extreme unlikelihood of any administrative appeal within the
 bureaucracy of the B[OP] being completed in 30 days”), with United States v. Somerville, No. 2:12-CR-
 225-NR, 2020 WL 2781585, at *3-5 (W.D. Pa. May 29, 2020) (referring to the thirty-day period of the
 statute as a “back stop,” highlighting the “whichever is earlier” language in the statute as providing
 “two, alternative ways that a prisoner can ‘exhaust,’” finding the defendant properly exhausted despite
 his failure to appeal a denial by the warden of his facility, and stating that this reading of the statute,
 “[i]n addition to being compelled by the text,” “is more consistent with Congress’s clear intent in
 passing the First Step Act”), United States v. Jenkins, No. 4:15-CR-3079, 2020 WL 2814437, at *2 (D.
 Neb. May 26, 2020) (“It wouldn’t make sense to conclude that a prisoner can go to court within 30 days
 if the delay is the warden’s, but the prisoner is interminably stuck if the warden makes a timely
 decision but the BOP’s Regional Director or General Counsel don’t”), United States v. Guzman Soto,
 No. 1:18-cr-10086-IT, 2020 WL 1905323, at *4 (D. Mass. Apr. 17, 2020) (stating that requiring a
 defendant to appeal a denial by the warden once thirty days have passed “ignores the plain language
 of the statute”), and United States v. Laureti, No. 16-60340-CR-BLOOM, 2019 WL 7461687, at *1 (S.D.
 Fla. Dec. 17, 2019) (“A plain reading of the statute reflects that the Defendant may seek relief after
 the lapse of 30 days from the date the Warden receives the Defendant’s request”); see also United
 States v. Vence-Small, No. 3:18-cr-00031 (JAM), 2020 WL 1921590, at *4 (D. Conn. Apr. 20, 2020) (“A
 defendant must either fully exhaust all of the BOP’s administrative appeal requirements or, in the
 alternative, a defendant must wait for 30 days after seeking relief from the prison warden before filing
 a motion for relief with a court”).
          The Court need not rule on this debate here because it holds that the exhaustion requirement
 is a claim-processing rule and that the Government waived the provision by conceding that Ms.
 Whalen exhausted her administrative remedies. See Gov’t’s Opp’n at 4.

                                                    11
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 12 of 17           PageID #: 588



 limitation on coverage as jurisdictional, courts should treat the restriction as

 nonjurisdictional in character.” Id. at 515-16; see also United States v. Shields, 649

 F.3d 78, 88 (1st Cir. 2011) (applying the Arbaugh test). Congress need not “incant

 magic words” to “speak clearly.” Sebelius v. Auburn Reg’l Med. Ctr., 568 U.S. 145,

 153 (2013); see also Fort Bend, 139 S. Ct. at 1850. Rather, “‘context, including [the

 Supreme Court’s] interpretations of similar provisions in many years past,’ [is]

 probative of whether Congress intended a particular provision to rank as

 jurisdictional.” Auburn, 568 U.S. at 153-54 (quoting Reed Elsevier, Inc. v. Muchnick,

 559 U.S. 154, 168 (2010)).

       Looking specifically at exhaustion requirements, the First Circuit held that

 “[e]xhaustion of administrative remedies is a jurisdictional requirement only when

 Congress clearly ranks it as such.” Nulankeyutmonen Nkihtaqmikon v. Impson, 503

 F.3d 18, 33 (1st Cir. 2007). The First Circuit also agreed with the D.C. Circuit that a

 jurisdictional bar requires “sweeping and direct language that would indicate” the

 bar “rather than a mere codification of administrative exhaustion requirements.”

 Casanova v. Dubois, 289 F.3d 142, 146 (1st Cir. 2002) (quoting Ali v. Dist. of

 Columbia., 278 F.3d 1, 5-6 (D.C. Cir. 2002)) (analyzing the exhaustion requirement

 of the Prison Litigation Reform Act of 1995).

       Circuit courts are split on whether the limitations of § 3582(c) are

 jurisdictional. See Lugo, 2020 WL 1821010, at *3 (outlining the circuit split). The

 First Circuit has not yet ruled on the issue, see United States v. Ramirez, Crim. No.

 17-10328-WGY, 2020 WL 2404858, at *6 (D. Mass. May 12, 2020) (citing Lugo, 2020



                                           12
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 13 of 17             PageID #: 589



 WL 1821010, at *3), although it quoted in dicta since-overruled language from the

 Seventh Circuit identifying § 3582(c) as a “real ‘jurisdictional’ rule rather than a case-

 processing requirement.” See United States v. Griffin, 524 F.3d 71, 84 (1st Cir. 2008)

 (quoting United States v. Smith, 438 F.3d 796, 799 (7th Cir. 2006), overruled by

 United States v. Taylor, 778 F.3d 667, 671 (7th Cir. 2015)); see also Lugo, 2020 WL

 1821010, at *3 (discussing Griffin in this context). The Sixth Circuit, the first circuit

 court to reach whether § 3582(c)(1)(A) is jurisdictional, held that “[n]othing in this

 administrative exhaustion requirement clearly limits [their] jurisdiction” because its

 language “neither ‘speak[s] in jurisdictional terms’ nor ‘refer[s] in any way to the

 jurisdiction’ of the courts.” United States v. Alam, 960 F.3d 831 (6th Cir. 2020) (some

 alterations in original) (quoting Zipes v. Trans World Airlines, Inc., 455 U.S. 385, 394

 (1982)). The Alam Court added that “[t]his exhaustion requirement in material ways

 mimics Title VII's requirement, which is non-jurisdictional.” Id. (citing Fort Bend,

 139 S. Ct. at 1847, 1851-52).

       District courts within this circuit have so far concluded that the exhaustion

 requirement in § 3582(c)(1)(A) is nonjurisdictional. In United States v. Calhoun, a

 District of Maine Court held that § 3582(c)(1)(A) is a non-jurisdictional claim-

 processing rule. See United States v. Calhoun, No. 2:15-cr-00056-JDL-1, 2020 U.S.

 Dist. LEXIS 117527, at *6 (D. Me. July 1, 2020) (citing Ramirez, 2020 WL 2404858,

 at *7). In Guzman Soto, a District of Massachusetts Court held that that “[i]n keeping

 with the First Circuit's decision in Casanova and the Supreme Court's caution that

 courts must look for clear Congressional intent, the lack of jurisdictional language



                                            13
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 14 of 17              PageID #: 590



 in § 3582(c)(1)(A) answers the jurisdictional question.”      2020 WL 1905323, at *3

 (citing Impson, 503 F.3d at 33). The Guzman Soto Court referenced Lugo and noted

 that none of the circuit decisions on the § 3582(c) limitation dealt specifically with

 § 3582(c)(1)(A)’s exhaustion requirements.       Id.   Finally, the Guzman Soto Court

 agreed with the Seventh Circuit’s point in Taylor that the Supreme Court in Freeman

 v. United States, 564 U.S. 522 (2011), did not speak of § 3582(c)(2) in jurisdictional

 terms when considering a related issue.          Id.   In Ramirez, another District of

 Massachusetts Court agreed with Guzman Soto, holding that the § 3582(c)(1)(A)

 limitation is not jurisdictional because it does not contain sweeping and direct

 jurisdictional language, it is not part of the jurisdictional portion of the criminal code,

 and the Supreme Court did not speak in jurisdictional terms in Freeman. 2020 WL

 2404858, at *7 (citing Taylor, 778 F.3d at 671).

       District courts outside of the First Circuit are split on the issue. Compare

 United States v. Haney, No. 19-cr-541 (JSR), 2020 WL 1821988, at *2-3 (S.D.N.Y. Apr.

 13, 2020) (extending the Second Circuit’s holding that § 3582(c)(2) is nonjurisdictional

 to § 3582(c)(1)(A) because § 3582(c)(1)(A) “simply delineates the process for a party to

 obtain judicial review, not referring to the adjudicatory capacity of courts” and

 because it is not a part of the jurisdictional portion of the criminal code), with United

 States v. Johnson, Crim. No. RDB-14-0441, 2020 WL 1663360, at *3-4 (D. Md. Apr.

 3, 2020) (holding that “the administrative exhaustion requirements of § 3582(c)(1)(A)

 are jurisdictional in nature” because the words “may not” before the enumerated




                                             14
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 15 of 17           PageID #: 591



 exceptions “speak to the Courts authority to hear a case” and constitute “an explicit

 restriction on the Court’s authority to modify sentences”).

       The Court agrees with the Sixth Circuit and the other district courts within

 Maine and the First Circuit that the exhaustion requirement of § 3582(c)(1)(A) is

 nonjurisdictional. The section states that a court “may” reduce a defendant’s term of

 imprisonment “upon” motion by the BOP or motion by the defendant after the

 defendant has complied with the exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A).

 The Court does not view these words to be “sweeping and direct language” that

 establishes a jurisdictional bar.    While § 3582(c) uses the words “may not” to

 introduce the exceptions, this phrasing—especially when not applied specifically to

 the exhaustion requirement—is not enough to meet the high “clear statement”

 standard the Supreme Court and the First Circuit require for a provision to be

 jurisdictional. Moreover, as mentioned in Taylor, Ramirez, and Haney, § 3582 is not

 part of a jurisdictional portion of the criminal code, but rather a part of the chapter

 that generally concerns sentences of imprisonment. Finally, as discussed in Alam,

 the Supreme Court’s finding in Fort Bend that the Title VII exhaustion

 requirement—requiring either exhaustion of administrative remedies or the passage

 of 180 days—is nonjurisdictional is instructive here because of the similarities

 between the exhaustion provisions. See Alam, 960 F.3d 831; see also Auburn, 568

 U.S. at 153 (viewing the Supreme Court’s interpretations of similar provisions in the

 past as relevant context in determining whether Congress intended a provision to

 rank as jurisdictional). Therefore, the Court holds that the exhaustion requirement



                                           15
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 16 of 17            PageID #: 592



 of § 3582(c)(1)(A) is a claim-processing rule. Finally, as noted earlier, the Court views

 the Government’s statement that Ms. Whalen exhausted her administrative

 remedies as a waiver and the Court therefore turns to the merits of Ms. Whalen’s

 motion.

       B.     The Merits

       The Court denies Ms. Whalen’s request for compassionate release because she

 has not demonstrated extraordinary or compelling reasons for her release.            Ms.

 Whalen agrees with the Government that she does not have an underlying health

 issue that makes her more vulnerable to COVID-19. Def.’s Reply at 3; Gov’t’s Opp’n

 at 7. Her argument that COVID-19 is in and of itself extraordinary is not convincing,

 as it implies that all inmates in FCI Danbury and any other facility with ongoing

 COVID-19 cases should be granted compassionate release. As the Court previously

 noted, it agrees with the Third Circuit’s dictum in United States v. Raia, 954 F.3d

 594 (3d Cir. 2020): “the mere existence of COVID-19 in society and the possibility

 that it may spread to a particular prison alone cannot independently justify

 compassionate release . . ..” Curtis, 2020 WL 3104043, at *5 (quoting Raia, 954 F.3d

 at 597).

       Ms. Whalen’s circumstances—sleeping on a cot in the kitchen because her

 cellmate has COVID-19—are unfortunate and the Court does not discount the

 sincerity of her concern that she is susceptible to contracting this dangerous virus

 while in prison. Based on the findings in Martinez-Brooks, the Court accepts the

 premise that the conditions at FCI Danbury have been uncomfortable and frightening



                                            16
Case 1:11-cr-00033-JAW Document 194 Filed 07/07/20 Page 17 of 17        PageID #: 593



 for many, even most inmates, especially given the death from COVID-19 at FCI

 Danbury. See Def.’s Reply at 3. Moreover, the Court acknowledges and understands

 Ms. Whalen’s desire to be with her children during the pandemic, particularly while

 their caregiver had COVID-19.      However, without any underlying health issues

 relevant to COVID-19, Ms. Whalen’s situation does not justify compassionate release.

       The Court has the authority to order Ms. Whalen’s release under 18 U.S.C.

 § 3582(c)(1)(A) despite her failure to demonstrate medical conditions that make her

 vulnerable to COVID-19; however, after considering the United States Sentencing

 Commission’s policy statement and the sentencing factors in 18 U.S.C. § 3553(a), the

 Court declines to exercise that authority here.

 V.    CONCLUSION

       The Court DENIES Terra Whalen’s Motion for Compassionate Release (ECF

 No. 181).

       SO ORDERED.

                                        /s/ John A. Woodcock, Jr.
                                        JOHN A. WOODCOCK, JR.
                                        UNITED STATES DISTRICT JUDGE

 Dated this 7th day of July, 2020




                                          17
